       Case 2:16-cv-00807-ALB-WC Document 60 Filed 02/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

                                               )
JOHN DOE,                                      )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               ) Case No.: 2:16-cv-00807
DEONTE L. HAMNER, CITY OF                      )
MONTGOMERY,                                    )
                                               )
                                               )
               Defendants,                     )
                                               )
                                               )

             DEFENDANT CITY OF MONTGOMERY’S MOTION TO DISMISS

COMES NOW Defendant City of Montgomery, by and through undersigned counsel and

respectfully moves this Honorable Court to dismiss the cause of actions against Defendant City

of Montgomery. As grounds and in support of this motion, defendant states as follows:

       On December 6, 2019, this court issued an order (Doc. 59) granting the Plaintiff’s

counsel permission to withdraw and giving Plaintiff until January 10, 2020 to notify the court

that he wishes to pursue this case. The deadline has passed and the Plaintiff has not notified the

court of his wishes to pursue this case.

       Therefore, this matter is due to be dismissed against Defendant City of Montgomery.

       Dated this the 21st day of February, 2020.


                                                    /s/Stacy Lott Bellinger
                                                    STACY LOTT BELLINGER (REE050)
                                                    ASB 3470 D63S
       Case 2:16-cv-00807-ALB-WC Document 60 Filed 02/21/20 Page 2 of 2



OF COUNSEL:
City of Montgomery
103 North Perry Street
Montgomery, Alabama 36104
Telephone: (334) 625-2050
Facsimile: (334) 625-2310
sbellinger@montgomeryal.gov


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of February, 2020, I electronically filed the foregoing

with the Clerk of the court using the CM/ECF system which will send notification of such filing

to the following parties or counsel:



Troy R. King
The Law Offices of Troy King
7065 Fain Park Drive, Ste. 203
Montgomery, AL 36117
troyking@troykinglaw.com

Walter L. Gresham, III
Heninger Garrison Davis, LLC
2224 First Avenue North
Birmingham, AL 35203
lee@hgdlawfirm.com

Julian L. McPhillips, Jr.
McPhillips Shinbaum, LLP
516 South Perry Street
Montgomery, AL 36104
julianmcphillips@msg-lawfirm.com




                                                     /s/ Stacy Lott Bellinger
                                                     Of Counsel
